DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twig et al. (US 8,210,387) which in figure 6 discloses the invention as claimed:
In re claim 1: A portable container 10 capable of transporting bar garnishes and equipment, comprising: 
a first section 16 and a second section 12 removably connected along one lateral edge with hinges 20 and along an opposite lateral edge with latches 18
a handle 57; 

a plurality of removable and interchangeable trays 49/72 that selectively engage with said second section 12.  
In re claim 5: at least on supplementary container wherein the longitudinal profile of said supplementary container is substantially congruent to the cross-section of a second section.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twig et al. (US 8,210,387) in view of Kohagen et al. (US 5,882,097). Twig et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Kohagen et al.:
In re claim 2: at least one of said trays 54/64 is divided into sections 52 (see figure 3 of Kohagen et al.).  

Twig et al. further discloses:
In re claim 4: at least one of said trays has a substantially square base 49 (see figure 6 of Twig et al.).  

Claims 1- 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohagen et al. (US 5,882,097) in view of Hung (US 5,915,554). 
In re claim 1: A portable container capable of transporting bar garnishes and equipment, comprising: 
a first section 10 and a second section 12 removably connected along one lateral edge with hinges 102/104 and along an opposite edges with latches (each 36)
a handle 18; 
a divider 40/42 running lengthwise in said second section 10; 
a plurality of removable and interchangeable trays 54/64 that selectively engage with said second section 10 wherein said trays 54/64 each have a substantially rectangular base with rounded edges (see figure 3).
Kohagen et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Hung:
an opposite lateral edge with latches 18 (see figures 1 and 2 of Hung)

Kohagen et al. further discloses:
In re claim 2: at least one of said trays 54/64 is divided into sections 52 (see figure 3 of Kohagen et al.).  
In re claim 5: at least on supplementary container wherein the longitudinal profile of said supplementary container 54/64 is substantially congruent to the cross-section of a second section (see figure 3 of Kohagen et al.).  
In re claim 6: said longitudinal profile and cross section are substantially trapezoidal 54 (see figure 3 of Kohagen et al.).  
In re claim 7: a connecting device 100 (see figure 3 of Kohagen et al.).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohagen et al. (US 5,882,097) in view of Hung (US 5,915,554) and in further view of Twig et al. (US 8,210,387). Kohagen et al.in view of Hung teaches the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Twig et al.:
In re claim 4: at least one of said trays has a substantially square base 49 (see figure 6 of Twig et al.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify shape of at least one tray of Kohagen et al. in view of Hung with substantially square base as taught by Twig et al. in order to provide .  

Response to Arguments
Applicant's arguments filed on 11/05/2021 have been fully considered but they are not persuasive. In response the Applicant’s newly added limitation of: the trays having a substantially rectangular base with rounded edges. The applied prior art teaches this new limitation see the annotated and enlarged figure 6 of Twig et al. and figure 3 of Kohagen et al. directly below:

    PNG
    media_image1.png
    640
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    720
    1005
    media_image2.png
    Greyscale


In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).  
Furthermore, it is notoriously well known in the art at the time the invention was effectively filed to provide container trays with rounded edges to prevent any sharp edges that may hurt a user while using the container trays.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for prior art that teaches and discloses limitations of the claimed and disclosed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735